DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by MOROVIC et al. US 2017/0365095 (hereinafter MOROVIC).

Regarding claim 1, MOROVIC teaches: a shaping device that shapes a shaped object by layering a shaping material in a layering direction set in advance, the shaping device comprising:
a slice data generating unit that generates a plurality of slice data, which are data respectively indicating cross sections of the shaped object at different positions in the layering direction ([0026] - - slices);
a head unit that ejects the shaping material based on each slice data (Fig. 2, [0023] - - deposit mechanism is a head unit); and
a dither matrix storage unit that stores a plurality of dither matrices; wherein each slice data is data indicating a position to eject the shaping material (Fig. 3, Fig. 4, [0026] - - a plurality of matrixes, [0028] - - 2D matrices is based on a noise matrix, noise matrix is dithering);
one or more coloring materials are used for the shaping material ([0024] - - generate multi-color objects);
the slice data generating unit determines a position to eject the coloring material in at least one part of the shaped object by performing halftone processing using any one of the dither matrices stored in the dither matrix storage unit ([0028],[0029] - - combine the sub matrices in the third direction to generate a 3 dimensional halftone matrix); and
changes the dither matrix to use at a time of generating each slice data in a preset order every time a preset number of the slice data are generated ([0028],[0029] - 

Claim 9 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, MOROVIC teaches all the limitations of the base claims as outlined above. 

MOROVIC further teaches: each of the plurality of dither matrices is a two-dimensional matrix (Fig. 3, Fig. 4, [0026] - - a plurality of 2D matrixes);
the dither matrix storage unit stores the plurality of dither matrices by storing a three- dimensional matrix formed by overlapping the plurality of dither matrices ([0028] - - combining sub matrices to a 3D halftone threshold matrix; combining is overlapping); and
the slice data generating unit sequentially changes the dither matrix to use at a time of generating each slice data according to an order in which the plurality of dither matrices are overlapped in the three-dimensional matrix every time the preset number of slice data are generated ([0028], [0029] - - the resultant 3D halftone matrix is usable to halftone a digital object representation, “halftoning the digital representation using the three-dimensional halftone threshold matrix to generate control data for production of the three-dimensional object”).

Regarding claim 3, MOROVIC teaches all the limitations of the base claims as outlined above. 

MOROVIC further teaches: the three-dimensional matrix, numerical values of elements are set such that same numerical values are not continuously lined ([0016] - - complementarity metric, maximizing a complementarity metric is desirable).

Regarding claim 4, MOROVIC teaches all the limitations of the base claims as outlined above. 

MOROVIC further teaches: the dither matrix storage unit stores a plurality of the three-dimensional matrices different from each other (Fig. 5, [0033] - - data structure for a 3D halftone threshold matrix; [0036] - - generation of differentiated three dimensional threshold matrices); and
at the time of generating the plurality of slice data corresponding to one shaped object, the slice data generating unit selects any one of the three-dimensional matrices stored in the dither matrix storage unit, and sequentially changes the dither matrix to use at the time of generating each slice data according to an order in which the plurality of dither matrices are overlapped in the selected three-dimensional matrix every time the preset number of slice data are generated ([0029] - - “halftoning the digital representation using the three-dimensional halftone threshold matrix to generate control data for production of the three-dimensional object”).

Regarding claim 5, MOROVIC teaches all the limitations of the base claims as outlined above. 

MOROVIC further teaches: the dither matrix storage unit stores a plurality of the three-dimensional matrices having different sizes in a plane orthogonal to a direction in which the plurality of dither matrices are overlapped in the three-dimensional matrix ([0034] - - the data structure may alternatively comprise: a definition of a width, depth and height of the 3D halftone threshold matrix; thus the width and depth can be defined, this teaches different sizes in the x-y plane).

Regarding claim 8, MOROVIC teaches all the limitations of the base claims as outlined above. 

MOROVIC further teaches: the slice data generating unit changes the dither matrix to use at the time of generating each slice data in a preset order every time one slice data is generated ([0029] - - “halftoning the digital representation using the three-dimensional halftone threshold matrix to generate control data for production of the three-dimensional object”; this teaches changing the dither matrix to use in a preset order per the 3D matrix).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MOROVIC et al. US 2017/0365095 (hereinafter MOROVIC) in view of HATANAKA et al. US 2016/0151980 (hereinafter HATANAKA).

Regarding claim 7, MOROVIC teaches all the limitations of the base claims as outlined above. 

MOROVIC further teaches: the slice data generating unit determines at least a position to eject the coloring material with respect to the coloring region by performing the halftone processing using the dither matrix ([0026] - - a noise matrix having a predefined color; noise matrix is a halftone process).

But MOROVIC does not explicitly teach: 
the shaped object in which at least one part of a region where colors are visually recognizable from outside is shaped as the shaped object;
the shaped object includes a coloring region formed in a region where the colors are visually recognizable from the outside using the coloring material and an interior region formed on an inner side of the coloring region;

However, HATANAKA teaches:
the shaped object in which at least one part of a region where colors are visually recognizable from outside is shaped as the shaped object (Fig. 8, [0065] - - the outer layers are colored);
the shaped object includes a coloring region formed in a region where the colors are visually recognizable from the outside using the coloring material and an interior region formed on an inner side of the coloring region (Fig. 8, [0065], [0067] - - the outer layers are colored; the rough part which locates on the inner side of the colored layer);

MOROVIC and HATANAKA are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by MOROVI, and incorporating an object including colored outer layer and an interior region, as taught by HATANAKA.  

One of ordinary skill in the art would have been motivated to do this modification in order to make the color of the colored layer more visible, as suggested by HATANAKA ([0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        1635